Citation Nr: 1229142	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which continued the disability evaluations of pes planus at 30 percent, degenerative changes of the right and left knees at 10 percent each, and right and left tarsal tunnel syndrome at 10 percent disabling each; the decision also denied service connection for diabetes mellitus, abdominal pain, hypertension, hypotension, insomnia with sleep apnea, morbid obesity, gout, chronic back pain, hyperlipidemia, vitamin B-12 deficiency, polycythemia, testosterone deficiency, depressive disorder, and special monthly compensation based on aid and attendance.  

In August 2008, the Veteran submitted a Notice of Disagreement only as to the issues of increased evaluations for pes planus, degenerative changes of the knees, and tarsal tunnel syndrome, and as to the issues of service connection for diabetes mellitus, hypertension, hypotension, insomnia with sleep apnea, morbid obesity, chronic back pain, hyperlipidemia, depressive disorder, and special monthly compensation based on aid and attendance.  A Statement of the Case was issued addressing these issues in August 2009.  In October 2009, the Veteran submitted a substantive appeal as to these issues.

In written correspondence dated May 2012, the Veteran withdrew all of the above claims, with the exception of the claim for SMC based on aid and attendance.

In June 2012, the Veteran submitted additional evidence to the Board after the May 2012 issuance of the supplemental statement of the case.  This evidence was accompanied by a waiver of consideration of the evidence in the first instance by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).

The issue of entitlement to special monthly compensation by reason of being housebound has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's service connected disabilities render him unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need for regular aid and attendance are not met.  See 38 U.S.C.A. §§ 1521, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated February 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, this letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records and VA examination reports.  

The Veteran has received a number of VA examinations: April 2008, November 2010, and June 2011.  The examination reports indicate the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise with respect to the examiners' findings regarding symptoms associated with a claim for SMC for aid and attendance.  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

SMC Based on Aid and Attendance

SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2011).

A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  See 38 C.F.R. § 3.352(a) (2011); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  See 38 C.F.R. § 3.352(a) (2011).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  See 38 C.F.R. § 3.352(a) (2011).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.       §§ 3.102, 4.3 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims stated that "a Veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519.

The Veteran has claimed entitlement to SMC based upon the need for regular aid and attendance of another person.  The evidence of record does not demonstrate, nor does the Veteran argue, that the Veteran has an anatomical loss or loss of use of both feet, an anatomical loss or loss of use of one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or is permanently bedridden.

The Veteran is service-connected for pes planus (evaluated as 30 percent disabling), degenerative joint disease of the lumbar spine (20 percent disabling), bilateral tarsal tunnel syndrome (10 percent each for the left and right feet), bilateral degenerative changes of the knees (10 percent each for the left and right knees), depressive disorder (10 percent), scars (10 percent), and a bilateral hip condition (10 percent each for the left and right hip).  The Veteran has a combined 80 percent evaluation.  The Veteran is also in receipt of a total disability rating based on individual unemployability (TDIU).

Turning to the facts in the instant case, in November 2007, the Veteran's VA adult nurse practitioner (ANP) submitted a questionnaire addressing the Veteran's need for aid and attendance.  The ANP stated that the Veteran used a crutch on his right arm.  The ANP stated that the Veteran could dress, undress, and keep ordinarily clean "with moderate difficulty and frequent rest periods."  The Veteran was able to feed himself.  The Veteran could attend to the wants of nature unassisted, but he needed to use his crutch to walk to the bathroom.  The ANP stated that the Veteran took pain medication that "could" impact mental clarity.  The ANP observed that the Veteran was not blind, bed-ridden, nor in a nursing home.  The ANP diagnosed the Veteran with morbid obesity with limited mobility and flexibility, chronic low back pain, and leg and joint pain.  The Veteran's disabilities did not confine him to his home; the ANP observed that the Veteran was able to function outside of the home with moderate difficulties.

In July 2007, the Veteran experienced a cooking fire at his house.  

In January 2008, the ANP submitted a statement requesting aid and attendance for the Veteran.  The ANP stated that the Veteran had "medical conditions that necessitate the need for this service."  The ANP stated that the Veteran used a Canadian crutch, and he could only stand or bend for short periods of time.  The ANP stated that the Veteran's attempts to clean his house had resulted in several falls.  The Veteran had chronic back and knee pain.  The ANP stated that the Veteran had obstructive sleep apnea that resulted in shortness of breath with increased daily activities, and morbid obesity that limited movement and endurance.

In February 2008, the Veteran stated that cooking and dressing were both "safety issues," due to the Veteran experiencing falls and hitting his head.  Specifically, the Veteran noted the possibility of falling on a hot stove or hot pan of grease while cooking.  The Veteran expressed concern about falling and hitting his head while trying to dress himself.

In an April 2008 VA examination, the examiner reported that the Veteran's activities of daily living, such as dressing and undressing, were not impaired.  The Veteran reported that he had two grab bars installed in his bathtub, and he was independent in bathing.  The Veteran reported that he normally took showers on a daily basis.  The Veteran had no bladder or bowel incontinence.  The Veteran had no limitation of motion of the extremities, and he was able to feed himself.  The Veteran reported falling on occasion because it was difficult for him to bend.  The Veteran complained of periodic dizziness from medication that he took.  The Veteran had some balance problems that affected his self-care.  The Veteran needed to sit down to dress and undress, especially when putting on his trousers.  The Veteran would, upon waking, brush his teeth and eat cereal or cold food.  The Veteran reported watching television almost all day.  The Veteran tried to clean the house once a week, but he reported that he lost his balance "at least 10 times a week."  The Veteran reported living alone.  The Veteran reported that he left his house two times a week to go to church, grocery shopping, and doctors' appointments.  A friend drove the Veteran to his VA examination.

In an April 2008 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran had no loss of bladder or bowel control.  The Veteran experienced periodic difficulty with dizziness as a result of medication.  The Veteran had a loss of recent recall.  The Veteran experienced some problems with balance that affected his self-care in terms of his ability to dress and undress.  The Veteran reported that he tended to fall, so he had to sit down in order to put on his clothes.  Upon waking up, the Veteran reported brushing his teeth, eating cereal, and cooking food for himself in the microwave.  The Veteran reported watching television almost all day.  The Veteran lost his balance when he tried to clean, and he had experienced numerous falls, at least 10 times weekly.  The Veteran was able to walk approximately one-half block without the assistance of another person.  The Veteran left the house approximately twice a week to attend church, go to the grocery store, and to attend doctors' appointments.  The Veteran used a forearm crutch and an electric scooter.

In June 2008, a friend of the Veteran stated that he helped the Veteran clean his home, shop for groceries, drive him to appointments, fill his weekly medication box, order his medications by phone, and perform minor home repairs.

In May 2010, the Veteran indicated that his need for SMC based on aid and attendance was creating a "dangerous and/or unsafe living environment."  The Veteran reported that he had fallen in his house and lost consciousness.  The Veteran stated that he was single and lived by himself.  The Veteran reported that he was unable to clean his bathtub, which created a "major safety hazard . . . a slip and fall situation, notwithstanding the grab bars."  The Veteran stated that the teenagers who helped him were not reliable.  Additionally, the Veteran indicated that taking narcotic pain medications rendered him unable to remember whether he had taken his insulin medication.  The Veteran argued that he was at risk for a diabetic insulin overdose.  The Veteran indicated that he could not drive to the grocery store after taking pain medications.  The Veteran indicated that he started a fire after falling asleep while trying to cook.

In a November 2010 VA examination, the Veteran reported that he drove infrequently due to his use of narcotic pain medications and bilateral foot pain.  The Veteran reported the use of a Canadian crutch to help with mobility.  The Veteran had a broken electric scooter and was unable to fix it.  The Veteran used an electric scooter while shopping.  The Veteran was independent with his activities of daily living.  The Veteran had teenagers living with him, and as often as possible, he had them shop for groceries and assist with the household chores.  They also helped with meal preparation.  The Veteran could sit only for 30-45 minutes due to pain in his knees and low back.  The Veteran could stand only for 20 minutes due to pain, and he could walk for only 5 minutes using his crutch.  The Veteran wore a lumbar brace/corset, but it did not clearly provide the Veteran with relief.

In February 2011, the Veteran stated that he had "inabilities to take care of [him]self."  He stated that he needed help with grocery shopping and bringing the groceries in the house.  The Veteran additionally stated that he needed help driving to church and to doctors' appointments, cooking, and cleaning the house.  The Veteran indicated that he needed to "call the fire department" after "trying to cook after [he] took a pain pill."  The Veteran stated that he could no longer go dancing or bowling.
	
In a June 2011 VA examination, the Veteran reported that he drove, although infrequently due to his use of narcotic pain medication.  The Veteran used a Canadian crutch to assist with mobility.  The Veteran had an electric scooter but did not use it because it was broken.  The Veteran used an electric scooter while shopping.  The Veteran was independent with activities of daily living.  The Veteran had teenagers living at home who helped him intermittently with grocery shopping and chores.  The Veteran could sit only for 30-45 minutes due to pain in his knees and low back.  The Veteran could stand only for 20 minutes due to pain, and he could walk for only 5 minutes using his crutch.  The Veteran wore a lumbar brace/corset, but it did not clearly provide the Veteran with relief.

In a June 2011 VA psychiatric examination, the Veteran reported that he lived in a home that he owned, and he reported that a 22-year old lived with him.  The Veteran reported that he had been mentoring this person through his church for the preceding three years.  The Veteran mentored two additional young people, who did not live with him.  On a typical day, the Veteran woke up around 8:00am, showered, took his medications, ate a meal, then watched television for most of the day.  The Veteran ate dinner around 5:00pm, watched additional television, and went to bed around 10:00pm each evening.  The Veteran reported having contact with other members of his church, which he attended regularly.  The examiner noted that the Veteran had the ability to maintain minimal personal hygiene and other basic activities of daily living.  

Applying the law to the facts in the instant case, the evidence of record does not reveal anatomical loss or loss of use of both feet or of one hand and one foot,  blindness in both eyes with visual acuity of 5/200 or less, or the Veteran being permanently bedridden.

Furthermore, the greater weight of the evidence is against finding that the Veteran is unable to dress himself or keep himself ordinarily clean and presentable.  No VA clinician or examiner has ever noted a lack of basic hygiene in the Veteran.  Though the Board acknowledges the Veteran's contentions that dressing and undressing causes him to lose balance, the evidence of record also demonstrates that the Veteran has compensated for this lack of balance by dressing and undressing from a seated position.  The April 2008 examiner noted that the Veteran was able to brush his teeth each morning.  The Veteran does not require the adjustment of any special prosthetic or orthopedic appliances.  

The Veteran is able to not only feed himself, but the record indicates that he is generally also able to prepare his own food.  The Board has considered the 2007 incident of a cooking fire at the Veteran's home.  However, the April 2008 examiner noted that the Veteran ate cereal or cold food for breakfast each morning, and he otherwise cooked food for himself in the microwave.  In November 2010, the Veteran indicated that he had three teenagers living with him who assisted with meal preparation, but in June 2011, the Veteran explained that these teenagers helped him only "intermittently" with grocery shopping and chores.  Given the evidence of the Veteran continuing to cook his own meals, the Board finds that the overall evidence suggests that the cooking fire in 2007 was an unfortunate isolated incident, and not indicate of an ongoing inability to safely prepare meals.  The Veteran is otherwise shown to be able to attend to the wants of nature, with no evidence of bowel or urinary incontinence, though he requires a crutch to ambulate to the restroom.  

With regard to the Veteran's physical and mental capacity to care for himself in his daily environment, the evidence of record contains a medical opinion indicating that the Veteran had medical conditions necessitating SMP: the January 2008 opinion of the ANP.  The ANP specifically noted that the Veteran had fallen on several occasions while attempting to clean his house, and that he had difficulty standing and bending.  The Veteran has otherwise consistently alleged that he falls frequently, up to 10 times weekly, with these falls sometimes resulting in a loss of consciousness.  The Veteran is competent to attest to his experiences at home, such as falling.

Notwithstanding the January 2008 opinion of the ANP and the Veteran's own allegations, however, the Board finds that the most credible evidence indicates that the Veteran's condition as a whole does not render him helpless so as to need SMC based on aid and attendance.  In November 2007, the same ANP who wrote the January 2008 letter found that the Veteran's disabilities did not confine him to his home, and that the Veteran was able to function outside of his home with moderate difficulty.  Significantly, the November 2007 report contained no reference whatsoever to the Veteran having fallen.  Specifically with regard to the Veteran's reports of experiencing falls at home, while the Veteran indicated that he had fallen numerous times in the past to the April 2008 VA examiner and to his ANP, the Veteran did not report experiencing falls to the November 2010 VA examiner, the June 2011 VA examiner, or the June 2011 VA psychiatric examiner.  If the Veteran experienced falls of a frequency and severity that essentially rendered him helpless in his daily environment, the Board finds it likely that he would have mentioned experiencing falls to any of these VA examiners.  For these reasons, the Board finds the report of numerous falls described by the Veteran and referred to by the ANP not credible.  

Furthermore, the April 2008, November 2010, and June 2011 VA examination reports, and the June 2011 VA psychiatric examination report, all noted that the Veteran was independent with his activities of daily living.  Each of these examiners arrived at these conclusions after a consideration of the Veteran's claimed difficulties and a review of the Veteran's claims file.  Additionally, the Veteran, at the time of his June 2011 examination, served as a mentor to three teenagers, at least one of whom lived with the Veteran during the course of the appeal.  Affirmatively taking on youths to mentor is inconsistent with experiencing helplessness so severe as to warrant regular aid and attendance.  Accordingly, the Board places greater weight on the evidence of record indicating that the Veteran has the physical and mental capacity to attend to the requirements of his daily environment. 

The Board notes that the Veteran has also expressed concerns about events that have not yet happened but could possibly happen.  For example, the Veteran has expressed concerns about falling into a hot oven, falling into a pan of hot grease, falling while in the bathtub, and inadvertently overdosing on insulin as a result of taking narcotic medications.  While the Board acknowledges the seriousness of these concerns, the Veteran's worry about such events occurring alone is not an adequate basis to demonstrate the regular need for assistance to protect the Veteran from the dangers in his daily environment.   

Accordingly, the Board concludes that the Veteran is not entitled to SMC based on the need for aid and attendance.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

SMC based on the need for regular aid and attendance is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


